USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 1 of 20


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION
  Jeanine Porogi, et al.,                        )
                                                 )
          Plaintiffs,                            )
                                                 )
          v.                                     )   Case No. 3:20-cv-00513 JD-MGG
                                                 )
  Ethicon, Inc. et al.,                          )
                                                 )
          Defendants.                            )
                                                 )



                                    OPINION AND ORDER

       Plaintiffs Jeanine and John Porogi initiated this litigation on November 19, 2014 by filing

a short form complaint as part of In re Ethicon, Inc. Pelvic Repair System Products Liability

Litigation, MDL No. 2327, No. 2:12-MD-02327, a multidistrict litigation pending in the United

States District Court for the Southern District of West Virginia (the “MDL”). The MDL involves

allegedly defective women’s pelvic mesh products manufactured by Defendant Ethicon, Inc., a

wholly owned subsidiary of Defendant Johnson & Johnson (collectively “Ethicon”). On June 19,

2020, this case was transferred from the MDL to this Court and the parties’ status report indicates

that while they continue informal settlement discussions, they would like to set a trial date in

August 2021. [DE 51; DE 59 at 2-3]. Ethicon filed a Motion for Partial Summary Judgment on

October 18, 2018, seeking dismissal with prejudice of several of the Plaintiffs’ claims. As set forth

below, Ethicon’s Motion for Partial Summary Judgment is granted in part and denied in part. [DE

26].
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 2 of 20


                                        I.      Factual Background

        In 2008, Ms. Porogi was diagnosed with pelvic organ prolapse. [DE 28 at 1]. On August

14, 2008, she underwent a surgical procedure completed by Dr. Mark Lewis and Dr. Carl Walker

at Memorial Hospital in South Bend whereby an Ethicon Gynecare Prolift mesh (“Prolift mesh”)

was implanted by Dr. Lewis and a TVT-Secur sling (“TVT”) was implanted by Dr. Walker. [DE

1 at 3; DE 28 at 2]. Following the implantation of the mesh and TVT, Ms. Porogi suffered from

intermittent pain, discomfort, and infections in addition to dyspareunia, which is experiencing pain

while participating in sexual intercourse or sexual activity. [DE 28-1 at 7]. 1 Based on her

experience following the implantation of the mesh and TVT, Ms. Porogi now claims to have

suffered bodily injuries as a result of Ethicon’s products. [DE 28-1 at 7].

        Ms. Porogi testified that while she was able to continue daily living following the

implantation, she never completely healed and continued to struggle with vaginal infections and

dyspareunia. [DE 28-1 at 13]. She also testified in her deposition that she would experience pain

“all of the time” which she attributed to the exposed Prolift mesh. [DE 28-9 at 30]. Ms. Porogi

sought additional help from healthcare providers when she began to experience sharp pains in

August of 2013. [DE 28-1 at 7]. She continues to experience spastic muscles in the pelvic area and

continued painful intercourse. Id. at 8. On June 25, 2014, Dr. Lisa Johnson at Northwestern

Memorial Hospital in Chicago removed some of the exposed mesh product and Ms. Porogi

underwent pelvic floor therapy sessions. Id. at 9. Even after removing 60% of the exposed mesh,

her pain returned varying between a sharp pain and dull ache, which prevents her from having

sexual intercourse. [DE 28-7 at 92-93]. In 2017, Dr. Zhiquan Zhao identified more exposed mesh

upon examination. [DE 28 at 2]. On May 16, 2018, Dr. Gregory Bales at the University of Chicago


1
 The page number references are from the transcript of Ms. Porogi’s deposition and are not referenced from the pdf
page number.

                                                        2
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 3 of 20


performed an explantation of the exposed mesh and advised Ms. Porogi that she may have a

reoccurrence of mesh exposure. [DE 28 at 3].

       Ms. Porogi stated in her amended fact sheet that she was warned prior to her surgery that

there were risks associated with the surgery, most notably possible incontinence and sexual

intercourse being uncomfortable immediately following surgery but that it would improve with

time. [DE 28-1 at 5-6]. She went on to state that “[t]here was no mention of erosion or the possible

need to later remove the mesh.” Id. at 6. Ultimately, Ms. Porogi had to have several portions of

the pelvic mesh product removed due to pain, discomfort, and mesh exposure. Id. at 7. In his

affidavit, Dr. Lewis, the implanting physician, testified that he was not told by Ethicon that they

were concerned about erosion or contraction associated with implanting the Prolift mesh, or that

Ethicon needed to develop a safer mesh because of problems encountered with contraction and

erosion. [DE 28-10]. In addition, case specific expert Daniel S. Elliott, M.D. opined that Ms.

Porogi has severe pelvic pain consistent with pelvic floor myalgia and severe vaginal pain resulting

in severe dyspareunia with extensive banding of the mesh. [DE 28-7 at 93]. As a result, Dr. Elliott

stated that Ms. Porogi’s prognosis is poor for pelvic pain, pelvic floor myalgia, and dyspareunia

noting the unlikelihood of her benefiting from physical intimacy again in her life. Id. at 94.

       Ms. Porogi filed this lawsuit on November 19, 2014. She asserted the following claims in

her short form complaint:

       Count I – Negligence;

       Count II – Strict Liability – Manufacturing Defect;

       Count III – Strict Liability – Failure to Warn;

       Count IV – Strict Liability – Defective Product;

       Count V – Strict Liability – Design Defect;



                                                 3
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 4 of 20


       Count VI – Common Law Fraud;

       Count VIII – Constructive Fraud;

       Count IX – Negligent Misrepresentation;

       Count X – Negligent Infliction of Emotional Distress;

       Count XI – Breach of Express Warranty;

       Count XII – Breach of Implied Warranty;

       Count XIV – Gross Negligence;

       Count XV – Unjust Enrichment;

       Count XVI – Loss of Consortium;

       Count XVII – Punitive Damages;

       Count XVIII – Discovery Rule and Tolling;

[DE 1 at 4-5]. Ethicon moved for Partial Summary Judgment and dismissal with prejudice of all

of Ms. Porogi’s claims except for Loss of Consortium (Count XVI), Punitive Damages (Count

XVII), and Discovery Rule and Tolling (Count XVIII).

                                  II.     Standard of Review

       A court must grant summary judgment if the movant shows that there “is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

Civ. P. 56(a). A “material” fact is one identified by the substantive law as affecting the outcome

of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A “genuine issue” exists

with respect to any material fact when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Id. Where a factual record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no genuine issue for trial, and

summary judgment should be granted. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.



                                                4
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 5 of 20


574, 587 (1986). In determining whether a genuine issue of material fact exists, courts must

construe all facts in the light most favorable to the non-moving party and draw all reasonable and

justifiable inferences in that party’s favor. Jackson v. Kotter, 541 F.3d 688, 697 (7th Cir. 2008);

King v. Preferred Tech. Grp., 166 F.3d 887, 890 (7th Cir. 1999). The non-moving party cannot

simply rest on its pleadings but must present evidence sufficient to show the existence of each

element of its case on which it will bear the burden at trial. Celotex Corp. v. Catrett, 477 U.S. 317,

322–23 (1986).

                                         III.    Discussion

                                         A. Choice of Law

       Before considering the merits of the parties’ arguments, the Court must briefly address the

choice of law issue. When a plaintiff files her claim directly into the MDL, as Ms. Porogi did in

this case, the choice-of-law rules of the state where the plaintiff was implanted with the product

applies. See Ridgley v. Ethicon, Inc., 2017 WL 525854, at *2 (S.D.W. Va. Feb. 8, 2017). Since the

products were implanted into Ms. Porogi’s body in Indiana, Indiana substantive law applies to her

claims. “Indiana applies a modified lex loci delecti test: the substantive law of the place where the

tort occurs controls the case unless the location of the tort is an insignificant contact.” Id. (citing

Simon v. United States, 805 N.E.2d 798, 805 (Ind. 2004)). Moreover, both parties agree that

Indiana law applies in this case, therefore, this Court will apply Indiana law in this suit.

                                    B. Counts to Be Dismissed

       To simplify the analysis, the Court first addresses the counts that will be dismissed. In their

response brief, the Porogis agree to dismiss Count II (Strict Liability – Manufacture Defect), Count

XI (Breach of Express Warranty), and Count XII (Breach of Implied Warranty, but only to the

extent it sounds in contract). Pursuant to these concessions, this Court GRANTS Ethicon’s Motion



                                                  5
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 6 of 20


for Partial Summary Judgment as to Count II, XI, and XII (to the extent it sounds in contract), all

of which are DISMISSED WITH PREJUDICE.

                                    C. Counts to Be Merged

       Ethicon next argues that the Porogis’ claims set forth in Count I (Negligence), Count III

(Strict Liability – Failure to Warn), Count IV (Strict Liability – Defective Product), Count V

(Liability – Design Defect), Count VI (Common Law Fraud), Count VIII (Constructive Fraud),

Count IX (Negligent Misrepresentation), Count X (Negligent Infliction of Emotional Distress),

Count XII (Breach of Implied Warranty), and Count XIV (Gross Negligence) should be subsumed

by the Indiana Product Liability Act (IPLA) into a single cause of action, and therefore should be

extinguished as stand-alone torts. The plaintiffs disagree as to Count IX (Negligent

Misrepresentation) and therefore the Court will address that Count in a separate section.

       The IPLA “codified the entire field of products liability” law in Indiana. Weigle v. SPX

Corp., 729 F.3d 724, 737 (7th Cir. 2013). The IPLA “governs all actions that are: (1) brought by

a user or consumer; (2) against a manufacturer or seller; and (3) for physical harm caused by a

product; regardless of the substantive legal theory or theories upon which the action is brought.”

Ind. Code § 34-20-1-1. The Indiana Supreme Court has stated that it is “clear the legislature

intended that the [IPLA] govern all product liability actions, whether the theory of liability is

negligence or strict liability in tort.” Dague v. Piper Aircraft Corp., 418 N.E.2d 207, 212 (Ind.

1981). Historically, some district courts in Indiana have merged any tort claims that fell under the

IPLA, while other courts dismissed the tort claims and allowed the plaintiff to replead a single

IPLA count that includes various theories of recovery. See Wortman v. C.R. Bard, Inc., 2019 WL

6329651, at *6 (S.D. Ind. Nov. 26, 2019). More recently, this Court held that merging the claims

was unnecessary because “[w]hether the theories are designated as Counts 1 through 6, or Count



                                                 6
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 7 of 20


1(a) through 1(f), both parties understand that [the plaintiff] is pursuing a single cause of action

under the IPLA” and “if anything, breaking the different theories into separate counts made the

complaint easier to understand.” Fisk v. Medtronic, Inc., 2017 WL 4247983, *4 (N.D. Ind. Sept.

25, 2017). While recognizing that taking the step of merging the claims is unnecessary, since the

parties both agree here that most of the claims asserted against Ethicon fall under the IPLA,

the Court thus INCORPORATES the following claims to form one product liability claim under

the IPLA: Count I, III, IV, V, VI, VIII, X, XII (to the extent it sounds in tort), and XIV. 2

                                           D. Merged IPLA Claim

         The Court now turns to the merged IPLA claim. Under the IPLA, a plaintiff must show a

product is defective and unreasonably dangerous through one of three theories: design defect,

manufacturing defect, or failure to warn. Campbell Hausfeld/Scott Fetzer Co. v. Johnson, 109

N.E.3d 953, 956 (Ind. 2018), First Nat'l. Bank & Trust Corp. v. Am. Eurocopter Corp., 378 F.3d

682, 689 (7th Cir. 2004) (applying Indiana law). “A plaintiff bringing an action under the Act must

establish that (1) he or she was harmed by a product; (2) the product was sold ‘in a defective

condition unreasonably dangerous to any user or consumer’; (3) the plaintiff was a foreseeable

user or consumer; (4) the defendant was in the business of selling the product; and (5) the product

reached the consumer or user in the condition it was sold.” Bourne v. Marty Gilman, Inc., 452 F.3d

632, 635 (7th Cir. 2006) (quoting Ind. Code § 34–20–2–1). As discussed above, the Porogis agreed

to drop Count II (Strict Liability – Manufacturing Defect), therefore, for summary judgment

purposes, the Court no longer needs to analyze the IPLA claim based on a manufacturing defect

theory. [DE 28 at 4]. Instead, the Court will proceed based on the two remaining theories under


2
  Ethicon originally moved the Court to subsume Count I, II, III, IV, V, VI, VIII, IX, X, XI, XII, and XIV into a
single IPLA cause of action. However, as the Court decided supra in Section III (B), the Court dismisses Count II,
XI, and XII (to the extent it sounds in contract). Thus, the Court is not incorporating Count II, XI, and XII (to the
extent it sounds in contract) into the IPLA claim, all of which are moot at this phase.

                                                           7
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 8 of 20


the IPLA: failure to warn and design defect.

                                          1. Failure to Warn

       For failure to warn claims, “the party making the claim must establish that the

manufacturer or seller failed to exercise reasonable care under the circumstances in designing the

product or in providing the warnings or instructions.” Ind. Code § 34-20-2-2. But “[u]nder

Indiana’s learned-intermediary doctrine, a medical-device manufacturer can discharge this duty

by providing adequate warnings to physicians.” Kaiser v. Johnson & Johnson, 947 F.3d 996,

1015 (7th Cir. 2020). Manufacturers, such as Ethicon, have a duty only to warn the physicians,

rather than the patients, of the risks associated with the use of their medical product. See In re

Zimmer, NexGen Knee Implant Prods. Liab. Litig., 884 F.3d 746, 751 (7th Cir. 2018); Phelps v.

Sherwood Med. Indus., 836 F.2d 296, 303 (7th Cir. 1987). Under this doctrine, the plaintiff

“must not only show that a manufacturer’s warning was inadequate, but that such inadequacy

affected the prescribing physician’s use of the product and thereby injured the plaintiff.” Minisan

v. Danek Med. Inc., 79 F. Supp. 2d 970, 978–79 (N.D. Ind. 1999). Therefore, the ultimate inquiry

is whether the Porogis can show that supplemental warnings would have caused her physician to

take a different course of action. See Kaiser, 947 F.3d at 1016 (“The causation question here is

relatively straightforward: Would [the implanting doctor] have used the Prolift device to treat

[plaintiff’s] condition if Ethicon had provided additional warnings?”).

       Ethicon argues that summary judgment is appropriate if no alleged deficiencies in their

warnings could have affected the implanting physicians’ recommendations. [DE 26 at 11]. And

that since the Porogis have not deposed the implanting surgeons in this case, they cannot meet

their burden to show that a different warning would have altered the physicians’ decision to

implant the Prolift and TVT-S. Id. at 12. In response, the Porogis first point to the affidavit of Dr.



                                                  8
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 9 of 20


Mark Lewis, a practicing gynecologist, and one of the doctors who implanted Ethicon’s Prolift

mesh product into Ms. Porogi’s body. Dr. Lewis’s affidavit states the following (summarized):

            •   Ethicon did not tell him that the French doctors who helped develop the Prolift
                procedure had told Ethicon as early as 2003 about their concerns over erosion and
                contraction associated with implanting the mesh.
            •   Ethicon did not tell him that in April 2006 the French doctors advised Ethicon of
                the need to develop a safer mesh because of problems encountered with
                contraction and erosion.
            •   “I would have wanted to know about that information and I would of [sic] wanted
                to share it with Jeanine with respect to her decision to go forward with the Prolift
                procedure.”
            •   I began implanting the Prolift in my patients in 2007 and stopped approximately
                in 2010.

[DE 28-10]. This tends to demonstrate that Dr. Lewis was not independently aware of the risks

associated with the Prolift system and, that had he known about them, he would have shared

them with Ms. Porogi to better inform her decision to use the products. In order to succeed on a

failure to warn claim, a plaintiff must prove that stronger warnings would have caused the

physician to take a different course. Kaiser, 947 F.3d at 1016 (emphasis added). Here, the

Porogis do not need to prove this claim at this stage in the litigation—they need only

demonstrate that there is a genuine issue of material fact—whether additional warnings from

Ethicon would have caused Dr. Lewis to take a different course of action. The Court finds that

the Porogis have adequately supported their failure to warn claim at this stage in the litigation.

Rule 56(c) expressly allows for parties to support their assertions with affidavits and does not

specifically require depositions. Fed. R. Civ. 56(c)(1)(A). While a deposition would certainly

elucidate Dr. Lewis’ position on what he would have done with the additional information from

Ethicon, viewing the record in the light most favorable to the Porogis, the Court finds Dr. Lewis’

affidavit to be sufficient at this stage.

        In addition to Dr. Lewis’ affidavit, the Porogis also supplied the expert report prepared by



                                                  9
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 10 of 20


Dr. Daniel Elliott, a specialist in treating pelvic organ prolapse and urinary incontinence, who

reviewed Ms. Porogi’s case specifically. [DE 28-2]. Relevant to the failure to warn inquiry, Dr.

Elliott stated in his expert report:

        Ms. Porogi did not receive information about the above risks because Ethicon did
        not disclose them fully in its IFU and surgeons, including the implanting surgeon
        in Ms. Porogi’s case, were not made aware of them. This is true despite information
        readily available to Ethicon about these risks, which predate the launch of the
        devices. Because of this, Ms. Porogi’s implanting surgeon could not pass this
        information on to her and properly consent her about the risks associated with the
        Ethicon devices. Ms. Porogi was unable to make a fully informed decision about
        having the Ethicon devices implanted. As a result, to a reasonable degree of medical
        certainty, Ms. Porogi suffered injuries that were not disclosed to her by Ethicon and
        the inadequate disclosures of these risks by Ethicon were a substantial factor and/or
        cause of Ms. Porogi’s injuries.

[DE 26-6 at 60]. Later in the report, Dr. Elliott concluded that “Ms. Porogi was not able to make a

fully informed medical decision regarding the implantation of Prolift and TVT-Secur mesh

because Ethicon failed to fully disclose the risks, complications (both early and late) in the

Instructions for Use.” [DE 26-7 at 94]. He went on to say that her “implanting surgeon was not

able to provide the necessary and required information to Ms. Porogi for an informed consent

because Ethicon failed to fully reveal such information and failed to fully evaluate said information

prior to launch.” Id. Dr. Elliott concluded by stating that as a result of developing complications

from the Prolift device, Ms. Porogi suffered damages and the complications have had a significant

impact on her quality of life. Id. at 95. This tends to show that Ethicon was aware of a number of

risks associated with their products and did not warn the physicians who were using them.

        In a footnote in its reply brief, Ethicon argues that the physician, Dr. Carl Walker, who

implanted the TVT-Secur (but not the Prolift mesh) did not provide an affidavit or any evidence

that would support Ms. Porogi’s failure to warn claim. [DE 30 at 4 n.3]. Ms. Porogi’s short form

complaint indicates that she is asserting her claims based on two Ethicon products—the Prolift



                                                 10
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 11 of 20


mesh and the TVT-Secur. [DE 1 at 3-4]. The products appear to be utilized for two different

purposes: the Prolift mesh is used to help address pelvic organ prolapse [DE 26-3 at 11] and the

TVT-Secur is used to help address stress urinary incontinence [DE 26-4 at 30]. On August 14,

2008, Dr. Walker implanted a TVT-Secur while Dr. Lewis implanted a Total Prolift into Ms.

Porogi’s body. [DE 26-7 at 90]. In her deposition, Ms. Porogi indicates that at the time of her

surgery, she did not understand that there were two separate products implanted, but now

recognizes that the Prolift mesh is currently being exposed but the TVT-Secur is doing okay. [DE

28-9 at 24-25]. In response to Ethicon’s motion for summary judgment, the Porogis provided an

affidavit from Dr. Lewis, but as Ethicon notes, failed to provide one from Dr. Walker. “If the

moving party has properly supported his motion, the burden shifts to the non-moving party to come

forward with specific facts showing that there is a genuine issue for trial.” Spierer v. Rossman, 798

F.3d 502, 507 (7th Cir. 2015). Since the failure to warn claim requires the Porogis to not only show

that Ethicon’s warnings were inadequate but also that their inadequacy affected the physician’s

use of the product, this Court finds that the Porogis have failed to demonstrate this for Dr. Walker’s

use of the TVT-Secur. Without any evidence from the implanting physician, the Court is unable

to determine whether the additional warnings from Ethicon would have affected his use of the

TVT-Secur product.

       Therefore, the Court GRANTS Ethicon’s motion for summary judgment on the theory of

failure to warn under the IPLA as to the implantation of the TVT-Secur but DENIES the motion

on the theory of failure to warn under the IPLA as to the implantation of the Prolift mesh system.

                                           2. Design Defect

       In their short-form complaint, the Porogis also allege design defect based on strict liability.

However, Indiana law does not recognize strict liability design defect claims. Instead, a design



                                                 11
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 12 of 20


defect claim under the IPLA sounds in negligence. See Ind. Code § 34-20-2-2. The Indiana

Supreme Court has stated that “[f]or actions based on an alleged product design defect, however,

the Act departs from strict liability and specifies a different standard of proof: ‘[T]he party making

the claim must establish that the manufacturer or seller failed to exercise reasonable care under the

circumstances in designing the product.’” TRW Vehicle Safety Systems, Inc. v. Moore, 936 N.E.2d

201 (Ind. 2010) (quoting Ind. Code § 34–20–2–2).

       The parties agreed that most of the Porogis’ claims are subsumed by the IPLA. Moreover,

Ethicon recognized that the IPLA includes three theories: design defect, manufacturing defect, and

failure to warn. The Court has already addressed the manufacturing defect and failure to warn

theories, but as for design defect, the Court finds that Ethicon did not adequately move for

summary judgment on that theory. Ethicon states in its memorandum supporting its motion for

summary judgment, “the Court should grant summary judgment to Defendants on Plaintiffs’ IPLA

claim to the extent it is based on manufacturing defect and failure to warn.” [DE 27 at 3]. Ethicon

then further explains why the plaintiffs’ claims fail under these two theories under the IPLA but

does not address why their claims fail under the design defect theory. Id. at 9-12. The most Ethicon

does to address the design defect claim is state that it should fail as a stand-alone tort because

Indiana applies a negligence standard, not strict liability. But this is an insufficient response

because technically the Porogis initially pled each theory of manufacturing defect, failure to warn,

and design defect under strict liability and not under the IPLA.

       The Court notes that the party seeking summary judgment “always bears the initial

responsibility of informing the district court of the basis for its motion, and identifying those

portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue of material



                                                 12
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 13 of 20


fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Ethicon has failed to adequately move

for summary judgment on the design defect claim. Moreover, the Porogis’ case expert, Dr. Elliott

provided some information regarding the defective design of the Prolift mesh utilized in the

procedure, which indicates there to be a genuine issue of material fact that exists for the jury to

decide. [DE 26-5 at 58-60]. Dr. Elliott specifically stated that Ethicon knew that the “Prolift’s

pelvic mesh products . . . are defective due to Ethicon’s failure [to] adequately test the product

prior to launch” and due to the “products’ frequent tendencies to degrade, fragment, and elongate.”

Id. at 58. Dr. Elliott also concluded that treatment of pelvic organ prolapse and stress urinary

incontinence with the Ethicon products was no more effective than feasible alternatives, that the

products exposed patients to greater risk than feasible alternatives, and that the products made

future surgical repair more difficult than feasible alternatives. Id. at 59.

        Therefore, the Court DENIES Ethicon’s Motion for Summary Judgment on the theory of

design defect under the IPLA and allows it to proceed.

                           E. Count IX: Negligent Misrepresentation

        The Porogis also argue that their negligent misrepresentation claim should advance

because it is a viable claim under Indiana law as it arises out of a business transaction—the

purchase of defective and misrepresented Prolift and TVT-Secur products. [DE 28 at 4].

Indiana’s definition of negligent misrepresentation was adopted from the Restatement (Second)

of Torts § 552(1), which provides that:

        “One who, in the course of his business, profession or employment, or in any other
        transaction in which he has a pecuniary interest, supplies false information for the
        guidance of others in their business transactions, is subject to liability for pecuniary
        loss caused to them by their justifiable reliance upon the information, if he fails to
        exercise reasonable care or competence in obtaining or communicating the
        information.”




                                                   13
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 14 of 20


U.S. Bank N.A. v. Integrity Lane Title Corp., 929 N.E.2d 742, 747 (Ind. 2010). Therefore, to state

a claim for negligent misrepresentation, the Porogis must demonstrate that Ethicon supplied

“false information for the guidance of others in their business transactions; that others justifiably

relied upon the information to their pecuniary loss; and that [Ethicon] failed to exercise

reasonable care or competence in obtaining or communicating information.” Jasper v. Abbott

Labs., Inc., 834 F. Supp. 2d 766, 772 (N.D. Ill. 2011) (quotation omitted). Historically, Indiana

Courts declined to recognize the tort outside the employment context. But, “[t]hen, in 2010, the

Indiana Supreme Court carved out another exception—it allowed a claim of negligent

misrepresentation by a lender who relied upon a title search by a title insurance company.”

Samaron Corp. v. United of Omaha Life Ins. Co., 2014 WL 4906314, at *12 (N.D. Ind. Sept. 29,

2014) (citing Integrity, 929 N.E.2d at 749).

       Ethicon argues that the Porogis’ claim for negligent misrepresentation fails because

Indiana does not recognize the theory of negligent misrepresentation in personal injury cases.

[DE 27 at 3]. Ethicon points to case law indicating that claims for negligent misrepresentation is

limited to business transactions. “Indiana law has recognized a claim for negligent

misrepresentations only in limited contexts, and this claim requires a plaintiff to establish, among

other elements, that the defendant ‘supplie[d] false information for the guidance of others in their

business transactions.’” Fisk v. Medtronic, Inc., 2017 WL 4247983, at *8 (N.D. Ind. Sept. 25,

2017) (quoting Eby v. York-Div., Borg-Warner, 455 N.E.2d 623, 628–29 (Ind. Ct. App. 1983));

see also McCalment v. Eli Lilly & Co., 860 N.E.2d 884, 896 (Ind. Ct. App. 2007). Ethicon also

points to the holding in Lautzenhiser v. Coloplast A/S, 2012 WL 4530804, at *6 (S.D. Ind. Sept.

29, 2012) which declined to recognize a negligent misrepresentation claim in a similar products

liability case first because “no Indiana case has extended negligent misrepresentation to cover



                                                 14
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 15 of 20


concealment or omission” and second because “[a]ny alleged misrepresentations by [the

defendant’s employee] were in regard to the safety or efficacy of a potential medical procedure,

not a business transaction.” Ultimately, the court in Lautzenhiser dismissed the negligent

misrepresentation claim from the product liability case because it found that there was no

business transaction. Id.

        In response, the plaintiffs argue that Ms. Porogi purchased, as part of her treatment, two

products manufactured by Ethicon and without that business transaction, there would be no claim

to assert against Ethicon. The Porogis first cite to the 2010 case where the Indiana Supreme

Court carved out the additional exception for the tort and allowed a claim of negligent

misrepresentation to proceed against a title insurance company. U.S. Bank N.A. v. Integrity Lane

Title Corp., 929 N.E.2d 742 (Ind. 2010). They argue that Ethicon provided false information on

the safety and effectiveness of their products, which would have been important for Ms. Porogi

to know. They then point to a recent district court holding which found that the Indiana Supreme

Court “has indicated that application of a negligent misrepresentation claim can extend beyond

employment relationships” and, potentially as the Porogis argue, to the facts and circumstances

of this case. In re Rust-Oleum Restore Mktg., Sales Practices & Prod. Liab. Litig., 155 F. Supp.

3d 772, 823 (N.D. Ill. 2016) (emphasis added). The Plaintiffs failed to provide any other cases

where Indiana courts have recognized a claim for negligent misrepresentation in a product

liability suit.

        Thus, similar to the holding in Samaron Corp.., 2014 WL 4906314, at *13 (N.D. Ind.

Sept. 29, 2014), this Court recognizes that allowing Ms. Porogi’s claim for negligent

misrepresentation to proceed here would likely represent an expansion of the tort as is currently

recognized by Indiana courts. And “[i]t is not this Court's role to expand upon the availability of



                                                 15
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 16 of 20


tort remedies that Indiana has made clear are to be very limited in scope.” Id.; see also Binns v.

Ocwen Loan Servicing, LLC, 2015 WL 5775827, at *18 (S.D. Ind. Apr. 1, 2015). While the

Porogis may have technically purchased the products from Ethicon, the intermediary selection of

the product by the physicians and the lack of a direct transaction between the Porogis and

Ethicon make it difficult to determine whether in fact this was a business transaction. “Not only

was Ms. [Porogi] not entering a business transaction in connection with this alleged

misrepresentation—she was undergoing a surgery—she was not even acquiring a product at the

time—she was having the device [implanted].” Fisk, 2017 WL 4247983 at *8. Without more

direction from Indiana courts in the area of negligent misrepresentation and medical product

liability, this Court declines to expand the application of the tort to the facts of this case. 3

         Therefore, the Court GRANTS Ethicon’s Motion for Summary Judgment as to Count IX

(Negligent Misrepresentation).

                                     F. Count XV: Unjust Enrichment

         Finally, Ethicon argues that the Porogis’ claim for unjust enrichment fails because it is an

equitable remedy and not a vehicle for receiving compensatory damages. In response, the Porogis

argue that their Unjust Enrichment claim should continue as it would include recovery for

restitution. “To recover under an unjust enrichment claim, a plaintiff must generally show that he

rendered a benefit to the defendant at the defendant's express or implied request, that the plaintiff

expected payment from the defendant, and that allowing the defendant to retain the benefit without

restitution would be unjust.” Reed v. Reid, 980 N.E.2d 277, 296 (Ind. 2012); see also Woodruff,


3
  While the Court was not asked to certify the question to the Indiana Supreme Court, it declines to do so regardless.
This case does not concern a matter of vital public concern, this claim is not outcome determinative to the case as it
overlaps considerably with the claims asserted under the IPLA, and the Court sees no obstacle to future state court
resolution of the issue. See Rain v. Rolls-Royce Corp., 626 F.3d 372, 378 (7th Cir. 2010). Even where, as here,
“there is no clear guidance from a state court, ... certification is neither mandated nor always necessary.” Id. (quoting
State Farm Mut. Auto. Ins. Co. v. Pate, 275 F.3d 666, 672 (7th Cir. 2001)).


                                                           16
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 17 of 20


Tr. v. Ind. Family & Soc. Serv. Admin., 964 N.E.2d 784, 791 (Ind. 2012). More specifically,

“Indiana courts articulate three elements for this claim: (1) a benefit conferred upon another at the

express or implied consent of such other party; (2) allowing the other party to retain the benefit

without restitution would be unjust; and (3) the plaintiff expected payment.” Good v. Indiana

Teachers Ret. Fund, 31 N.E.3d 978, 982 (Ind. Ct. App. 2015).

       Relying on Lautzenhiser v. Coloplast A/S, 2012 WL 4530804, at *8 (S.D. Ind. Sept. 29,

2012), Ethicon argues that “[a]n unjust enrichment claim seeking damages for personal injuries,

healthcare costs, and lost wages therefore warrants dismissal. To the extent that Plaintiffs seek

such damages through their unjust enrichment claim, Ethicon is entitled to summary judgment on

that claim.” [DE 27 at 14]. Notably, the Porogis are seeking restitution here and not compensatory

damages under this claim, nevertheless, Ethicon misconstrues the holding in Lautzenhiser. The

Court denied the plaintiff’s unjust enrichment claim not because the plaintiff “allege[d] personal

injuries, health expenses, and lost wages,” but because the plaintiff only “allege[d] personal

injuries, health expenses, and lost wages” (emphasis added). That is, the plaintiff in Lautzenhiser

failed to plea an equitable remedy, which the court noted would be restitution.

       Here, while the Porogis are asserting a claim for restitution, they fail to argue or

demonstrate any evidence that meets the required elements of unjust enrichment. “Even if there is

no express contract, a plaintiff may sometimes recover under the theory of unjust enrichment,

which is also called quantum meruit, contract implied-in-law, constructive contract, or quasi-

contract. Kelly v. Levandoski, 825 N.E.2d 850, 860 (Ind. Ct. App. 2005) (citing Bayh v.

Sonnenburg, 573 N.E.2d 398, 408 (Ind.1991)). The Porogis have not alleged any kind of contract

despite asserting their right to restitution. Neither the Porogis’ complaint, nor their memorandum

in response to the motion for summary judgment asserts that they had any form of contractual



                                                 17
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 18 of 20


relationship or exchange with Ethicon. Nor have they attempted to demonstrate facts that could fit

within the theory of unjust enrichment. The three required elements for an unjust enrichment claim

are: “(1) a benefit conferred upon another at the express or implied request of this other party; (2)

allowing the other party to retain the benefit without restitution would be unjust; and (3) the

plaintiff expected payment.” Woodruff v. Ind. Family & Soc. Servs. Admin., 964 N.E.2d 784, 791

(Ind. 2012). The Porogis clearly expected a usable working product from Ethicon and paid for that

product, but the Porogis have not alleged that Ethicon either expressly or impliedly requested the

purchase of their product. Nor have they argued that they expected any kind of payment after the

exchange. The Pororgis certainly expected a working product, but likely did not expect any

payment following the implantation of the products.

       Here, the Porogis seek equitable relief in the form of damages for restitution but have failed

to support their claim for unjust enrichment with any facts to support their legal theory. Therefore,

the Court GRANTS Ethicon’s Motion for Summary Judgment as to Count XV (Unjust

Enrichment).

                                      G. Remaining Counts

       What remain unaddressed by both parties are Count XVI (Loss of Consortium), XVII

(Punitive Damages), and XVIII (Discovery Rule and Tolling). Because Ethicon did not address

those claims in its motion, the Court allows those counts to proceed.

                                        V.      Conclusion

       Based on the foregoing, Ethicon’s Motion for Partial Summary Judgment is GRANTED

IN PART AND DENIED IN PART.




                                                 18
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 19 of 20


   1. The Court GRANTS Ethicon’s motion for summary judgment on Count II (Strict Liability

      - Manufacturing Defect), Count XI (Breach of Express Warranty), and Count XII (Breach

      of Implied Warranty) to the extent it sounds in contract. These counts are DISMISSED

      WITH PREJUDICE.

   2. The Cottons’ Count I (Negligence), Count IV (Strict Liability – Defective Product), Count

      VI (Common Law Fraud), Count VIII (Constructive Fraud), Count X (Negligent Infliction

      of Emotional Distress), Count XII (Breach of Implied Warranty) but only to the extent it

      sounds in tort, Count XIV (Gross Negligence) are INCORPORATED into one IPLA

      claim and therefore DENIED AS MOOT as to those claims.

   3. The Court DENIES Ethicon’s Motion for Partial Summary Judgment on Count III (Strict

      Liability – Failure to Warn) as to the Prolift mesh but GRANTS the Motion as to the TVT-

      Secur. This count proceeds based on the failure to warn theory under the IPLA only for the

      Prolift mesh.

   4. The Court DENIES Ethicon’s Motion for Partial Summary Judgment on Count V (Strict

      Liability – Design Defect). This count proceeds based on the design defect theory under

      the IPLA for both the Prolift mesh and the TVT-Secur.

   5. The Court GRANTS Defendants’ Motion for Partial Summary Judgment on Count IX

      (Negligent Misrepresentation). This count is DISMISSED WITH PREJUDICE.

   6. The Court GRANTS Defendants’ Motion for Partial Summary Judgment on Count XV

      (Unjust Enrichment). This count is DISMISSED WITH PREJUDICE.

   7. Plaintiff’s Count XVI (Loss of Consortium), Count XVII (Punitive Damages), Count

      XVIII (Discovery and Tolling) will proceed, as these Counts are not addressed in this order.




                                               19
USDC IN/ND case 3:20-cv-00513-JD-MGG document 63 filed 08/12/20 page 20 of 20




      SO ORDERED.

      ENTERED: August 12, 2020


                                          /s/ JON E. DEGUILIO
                                   Chief Judge
                                   United States District Court




                                     20
